[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDERS
1. Child support is modified to $120 per week payable by the defendant to the plaintiff, effective September 1, 1995 and until further order of the court. This order may be satisfied by payment of the monthly equivalent, $516, on the first of each month. If the defendant has paid $400 for September, pursuant to the court's order of April 18, 1995, he shall forward to the plaintiff a check in the amount of $116 immediately upon his receipt of this order.
2. Visitation is modified to 8:00 p. m. on Friday to 6:00 p. m. on Sunday every weekend when the defendant can obtain time off from his employment. If the defendant can obtain time off for any portion of that visitation, visitation shall be for that period. The defendant shall notify the plaintiff by 9:00 p. m. on the preceding Thursday whether or not he will be able to exercise the visitation for the weekend and, if so, what portion of the weekend between 8:00 p. m. on Friday and 6:00 p. m. on Sunday. CT Page 10440
3. During the minor child's school vacations of one week or more the defendant shall have visitation from Monday at 8:00 p. m. to Wednesday at 6:00 p. m., if he requests such visitation in place of the weekend visitation ordered in paragraph 2, above.
4. The same pick-up and drop-off provisions as in the April 18, 1995 order shall continue except that the plaintiff shall bring a third party with her to the pick-up, and the defendant shall bring a third party with him to the drop-off.
5. The defendant is ordered to maintain the existing medical insurance for the plaintiff and the minor child. The plaintiff shall use the participating physicians for herself and the minor child, except in emergencies. The defendant shall pay fifty percent (50%) of any uninsured or unreimbursed medical expenses, including those incurred during emergencies. This obligation to pay unreimbursed or uninsured medical expenses shall apply only to the minor child not to the medical expenses of the plaintiff.
6. The plaintiff shall keep the defendant fully informed as to matters affecting their minor child, including providing copies of school and medical records in her possession upon request of the defendant. The plaintiff shall also inform the defendant of the minor child's location, including any plans for day trips and/or vacations.
7. All other orders shall remain in effect except as modified by these orders.
/s/ Shortall, J. SHORTALL CT Page 10441